Citation Nr: 1451387	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated 20 percent.

2.  Entitlement to an effective date prior to February 12, 2008, for the assignment of a 10 percent rating for chloracne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and received, among other awards, the Combat Infantryman Badge, and the Bronze Star Medal with Oak Leaf Cluster.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2012, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.  

In January 2014, the Board remanded the claim for entitlement to a rating in excess of 20 percent for a lumbar spine disability.  The Board finds there has been substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2014, the Board assigned an earlier effective date for the 10 percent rating for chloracne of February 12, 2008, but denied any earlier effective date.  The Veteran appealed to the United States Court of Appeals for Veterans Claims that portion of the January 2014 Board decision which denied a compensable rating prior to February 12, 2008.  Pursuant to an August 2014 Joint Motion for Remand, the Court vacated that part of the Board decision which denied entitlement to a compensable rating prior to February 12, 2008 for chloracne and remanded the claim to the Board for additional development.  



FINDINGS OF FACT

1.  During the entire pendency of the appeal, the Veteran's lumbar spine disability has been manifested by pain and some limited of motion with forward flexion of the spine.  Thoracolumbar forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, have not been shown. 

2.  Prior to February 12, 2008, the evidence is in equipoise as to the severity of the Veteran's chloracne as it was been shown that he had inflamed nodules prior to the assigned compensable rating.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Codes 5237 (2014).

2.  The criteria for a 10 percent rating for chloracne prior as of October 8, 2004, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118 (2008), Diagnostic Code 7829 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters on October 2004, March 2006, Octoer 2007, and November 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or does not show, relevant to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Veteran asserts that his lumbar spine disability warrants a higher rating then the currently assigned 20 percent under Diagnostic Code 5243.

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2014). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2014).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The RO has rated the Veteran's low back disability under Diagnostic Code 5243 for intervertebral disc syndrome.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.

Diagnostic Code 5003 also provides ratings for arthritis.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

An August 2007 VA spine examination report shows that the Veteran reported low back pain located in the lumbar and paralumbar regions.  He reported radiculopathy that affected his legs bilaterally with pain radiating through his legs into his toes.  He described his low back condition as constant, with stiffness and discomfort.  Spasms were reported as occurring on a variable basis with weekly flare-ups lasting two days of a moderate severity.  He reported that these spasms were incapacitating for a few minutes.  He reported that he was able to walk without any significant limitations although standing for 30 minutes aggravated and caused flare ups.  The Veteran did not report a history of urinary incontinence, urinary urgency, or bowel issues.  The Veteran showed symptoms of decreased range of motion, stiffness, spasms, and pain concerning his back condition.  The examiner reported that the Veteran did not have any incapacitating episodes during the last 12 month period.  

Physical examination of the Veteran's thoracic sacrospinalis showed positive signs for spams, guarding, pain with motion, and tenderness.  The examiner reported that the Veteran's muscle spasms, localized tenderness, and guarding were severe enough to cause abnormal gait or abnormal spinal contour.  The Veteran was also found with an abnormal spinal curvature, consisting of lumbar flattening.  The examiner noted that thoracolumbar spine ankylosis was present for part of the thoracolumbar spine but no unfavorable ankylosis was shown.  Range of motion testing showed lumbar forward flexion to 75 degrees with pain noted at 65 degrees, extension to 20 degrees with pain noted at 15 degrees, left lateral flexion to 20 degrees with pain noted at 15 degrees, right lateral flexion to 25 degrees with pain noted 20 degrees, left lateral rotation to 20 degrees with pain noted at 15 degrees, and right lateral rotation to 25 degrees with pain noted at 20 degrees.  The examiner reported that additional pain did not cause additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The Veteran had a positive Lasegue's sign.  No vertebral fracture was shown.  Imaging studies showed the presence of degenerative disc disease and postoperative changes to the L4-L5 interbody.  

An October 2010 Private treatment record from Dr. L.D. showed that the Veteran was assessed with low back pain and bilateral S1 radicular pain and received a caudal epidural.  

An October 2010 VA spine examination shows that the Veteran had low back pain.  The Veteran described particular pain, stiffness, achiness, and spasms that affected the paralumbar musculature on an intermittent basis.  He reported radiculopathy that affected his thighs.  The Veteran described the pain to be constant with stiffness and discomfort.  He reported spasms as occurring on a weekly basis and flare-ups exacerbated by cold weather and specific movements such as bending and lifting.  He reported that he was able to walk two blocks and stand for 30 to 60 minutes before flare ups occurred.  The Veteran denied any periods of incapacity in the past year secondary to the low back condition.  He denied other associated features or symptoms such as bowel or bladder complaints relative to the low back.  The Veteran also denied lost time from work due to the back condition.  It was noted that the Veteran did not use any cane, walkers, crutches, or other orthopedic devices.  Symptoms were described as fatigue, decreased motion, stiffness, spasms, and spine pain.  The Veteran's gait was noted as antalgic.  No abnormal spinal curvatures were noted.

Examination of the muscles of the spine showed guarding, pain with motion, and tenderness.  Muscle spasm, localized tenderness, and guarding were reported as severe enough to cause abnormal gait or abnormal spinal contour.  Lasegue's sign was positive.  Ankylosis was noted for the thoracolumbar spine due to fusion to the L4 and L5.  Range of motion testing showed lumbar spine forward flexion to 65 degrees with pain noted at 55 degrees, extension to 15 degrees with pain noted at 10 degrees, left and right lateral flexion was noted to15 degrees with pain noted at 15 degrees, and left and right lateral rotation to 15 degrees with pain noted at 15 degrees.  The examiner reported that there was increased pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner reported that no opinion could be expressed without resorting to speculation, regarding limitations during flare ups.  Imaging reports showed that the Veteran had a posterior fixation and fusion at the L4-L5 unchanged and diffused degenerative changes of the lumbar spine.  No vertebral fractures were noted.  The examiner reported that a goniometer was used to record range of motion results.  

A July 2012 Disability Benefits Questionnaire concerning the lumbar spine, completed by the Veteran's private physician, shows that the Veteran reported flare ups.  Flare ups resulted in difficulty performing simple task such as working in the yard, bending, stooping, and lifting.  Range of motion testing showed forward flexion of the thoracolumbar spine was noted to 60 degrees with pain noted at 45 degrees, extension to 15 degrees with pain noted at 15 degrees, right lateral flexion to 20 degrees with no pain noted, left lateral flexion to 20 degrees with no pain noted, right lateral rotation to 20 degrees with no pain, and left lateral rotation to 20 degrees with no pain noted.  The Veteran was able to perform repetitive use testing with forward flexion to 60 degrees, extension to 15 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 25 degrees.  No additional limitation of motion was shown after repetitive use testing.  Functional loss was noted as pain on movement and interference with sitting, standing, and weight bearing.  Localized tenderness was noted at both midthoracic and lower lumbar levels.  No muscle spasms or guarding of the thoracolumbar spine were noted to cause abnormal gait, abnormal spinal contours, or guarding.  No neurological abnormalities other that radiculopathy were reported.  The private physician diagnosed the Veteran with intervertebral disc syndrome but reported that the Veteran did not have any incapacitating episodes over the past 12 months.  No use of any assistive devices were reported.  Imaging studies revealed arthritis but no vertebral fractures were shown.

A March 2014 VA spine examination shows that the Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, and spinal fusion.  The Veteran described low back pain affecting the lumbar and paralumbar regions.  He described pain, stiffness, achiness, and spams that can affect the paralumbar musculature on an intermittent basis.  He described low back pain to be constant, with stiffness and discomfort with spasms occurring on a variable basis.  The Veteran described frequent flare ups that rendered him incapacitated for a few minutes and also were manifested with pain, stiffness, and decreased range of motion.  He reported that he was able to walk one to three blocks and could tolerate standing although that aggravated and flared up the back condition.  He denied any period of incapacity in the past year secondary to the back condition.  The Veteran reported that although he did not miss significant time from work, he experienced greater difficulty with occupational duties which was not optimal for safety and effectiveness as a law enforcement officer.  He reported that his back problem was a major contributing factor to retiring at age 64, rather that at 66 or 67 as he had hoped.  The Veteran reported that flare ups caused increased pain and decreased range of motion.  

Range of motion of the thoracolumbar spine showed forward flexion to 55 degrees with pain noted at 40 degrees, extension to 20 degrees with pain noted at 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees with pain noted at 5 degrees, right lateral rotation to 15 degrees with pain noted at 5 degrees, and left lateral rotation to 15 degrees with pain noted at 10 degrees.  Range of motion testing after repetitive use testing showed forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The examiner noted that the Veteran did have additional loss of motion after repetitive use testing.  The Veteran's functional loss was noted as less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing.  Pain and tenderness were reported at the midline lumbar region and paralumbar region.  The examiner noted that the Veteran had guarding that resulted in abnormal gait or abnormal spinal contour.  No muscle spasms were noted.  The Veteran denied any neurological problems such as bowel or bladder pathologies related to his thoracolumbar spine.  Ankylosis of the spine was not noted.  No episodes of incapacitating episodes over the past 12 months were reported.  The Veteran reported using a cane occasionally.  Imagining studies showed arthritis of the thoracolumar region but no vertebral fractures were shown.  The examiner was unable to opine whether pain, weakness, fatigability, or incoordination could significantly limited functional ability during flare ups or when the Veteran's spine was repeatedly used.  The examiner was also unable to provide that information in terms of the degrees of additional range of motion loss due to pain and flare ups because the Veteran was not experiencing flare up during the examination.  

Based on the evidence of record the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent during the pendency of this appeal.  Specifically, range of motion testing performed did not show any occasion where the Veteran's lumbar spine was limited to any more than 55 degrees, with pain at 40 degrees, even when considering the impact of pain and other factors limiting the range of motion.  Therefore, the Board finds that at no time has the Veteran's thoracolumbar spine been shown to be limited to forward flexion of 30 degrees or less and no ankylosis of the entire lumbar spine has been shown at any time.  While the Veteran is shown to have a fusion at L4-L5, that does not constitute ankylosis of the entire lumbar spine, which is required for any higher rating.  In order for the Veteran's symptomatology to warrant a higher rating of 40 percent, ankylosis would have to be shown affecting the entire thoracolumbar spine.  Here, objective medical examination by his private doctor and numerous VA examiners have produced no ankylosis of the entire lumbosacral spine.  While the medical evidence shows pain and limited range of motion due to pain, the pain and other limiting factors are not show to limit the Veteran's thoracolumbar forward flexion to 30 degrees or less as required for a higher rating.  Joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, the Veteran has not indicated that he was on prescribed bed rest during any period on appeal.  Therefore, the Board finds that the Veteran's claim for a rating in excess of 20 percent must be denied.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's lumbar spine disability such as limited range of motion and pain are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning his back.  Examiners and his private physican have conducted examinations of the Veteran's spine reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2014).  The Veteran's neurologic symptoms due to the spine disability have been separately rated.  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Specifically, his entire thoracolumbar spine is not anklyosed and his forward flexion has not been limited to 30 degrees or less.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased rating for a lumbar spine disability, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for 10 Percent Rating for Chloracne

Generally, except as otherwise provided, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

For claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if a claim is received by VA within one year after that date.  Otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014); Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997). 

The Veteran submitted a claim for service connection for chloracne in October 2004.  The claim was initially denied by a March 2005 RO rating decision. The Veteran appealed the denial of service connection for chloracne.  In a July 2010 decision, the Board granted service connection for chloracne.  An August 2010 RO rating decision implemented the Board's grant of service connection for chloracne and assigned a 0 percent rating.  The Veteran appealed the rating assigned.  In a supplemental statement of the case dated in May 2011, the RO assigned a 10 percent rating for chloracne effective April 20, 2011, the date the medical evidence of record showed that the Veteran met the criteria for an increased rating.  The Veteran filed a substantive appeal, challenging the effective date of the 10 percent award.  In January 2014, the Board granted an earlier effective date for the 10 percent rating of February 12, 2008, but denied any earlier effective date.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  An August 2014 Joint Moiton for Remand from the Court vacated the Board's decision denying an earlier effective date for the assignment of a 10 percent rating for chloracne prior to February 12, 2008.  

The relevant medical evidence of record consists of VA skin examinations dated in January 2005, February 2005, and October 2010 and statements from Dr. J.S. dated in February 2008, April 2011, and May 2011.  The Veteran and his spouse also provided testimony concerning chloracne at a videoconference hearing in May 2012. 

Chloracne is assigned a 0 percent rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent disability rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The regulations also permit chloracne to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.  38 C.F.R. § 4.119 , Diagnostic Code 7829 (2014). 

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin.  Specifically, the amendments concern 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805.  However, the amendments apply to applications for benefits received by VA on or after October 23, 2008.  The Board recognizes that those regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of the amended regulations prior to October 23, 2008.

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7801 provided the rating criteria for scars, other than head, face, or neck, that are deep or that cause limited motion.  A 10 percent rating is assigned for scars encompassing an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent rating is assigned for scars encompassing an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent rating is assigned for scars encompassing an area or areas exceeding 72 square inches (465 square centimeters). A 40 percent rating is assigned for scars encompassing an area or areas exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7801, Note (2) (2007).

Diagnostic Code 7802 provided the rating criteria for scars, other than head, face, or neck, that are superficial and that do not cause limited motion.  A 10 percent rating is assigned for scars encompassing an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2007). Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 . 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007).

Under Diagnostic Code 7803, a 10 percent rating is assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118 , Diagnostic Code 7803, Note (1) (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2007).

Under Diagnostic Code 7804, a 10 percent rating is assigned for superficial scars that are painful on examination. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2007). A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2007).

Under Diagnostic Code 7805, other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

A January 2005 VA skin disease examination report shows that the Veteran reported acne lesions of the torso and most of his truck.  He reported that the skin condition started out as blackheads, then fluid filled cysts, and they increased in size and broke open.  The Veteran stated that the about 10 years ago, the eruptions stopped.  He also reported multiple scarring over his torso since then.  Physical examination showed the Veteran's chest areas to have multiple pitted areas overlying the sternal vicinity in between both nipple and with a few of the areas showing some blackheads.  On the anterior chest, lower neck area, and bilateral shoulders were multiple superficial hypopigmented areas, which were very slightly raised and no induration was appreciated and no pustules, papules, or comedones noted.  On the Veteran's back, diffuse involvement started at the lateral aspect of the neck and involve the scapula all the way down to the upper lumbar region with multiple pitted scars, and a few blackheads.  No inflamed nodules or pus-filled cysts were noted.  The Veteran reported that the scars had remained the same over the years.  

A February 2005 VA skin disease examination report shows that the Veteran had very typical acne vulgaris lesions noted about the upper back along the midline.  Chloracne lesions were also noted around the anterior neck and both upper shoulders.  No other evidence of dermatitis was noted and no other disfigurement were observed.  The Veteran had pitting and scarring over the mid to upper back along the midline.  The examiner noted that the Veteran appeared to have had acne vulgaris in the past and still had changes very consistent with chloracne, mostly noted over and around the extreme lower neck and over the upper chest anteriorly and shoulders.  No scaring alopecia, scarring alopecia aerate, or hyperhidrosis was noted.  The Veteran reported that he had no treatments for his skin condition during the preceding 12 months and had no recent variation of symptoms.  The examiner noted that there were no exposed areas but the entire body surface area affected appeared to be 9 percent, 5 to 19 percent of which was of some concern during the examination.  

A February 2008 letter from the Veteran's private physician Dr. J.S., reports that the Veteran had been a patient of his for some time, and that his acne may have been present for some time and is severe in nature.  He reported that he still had some active comedones, some of which were acutely infected or inflamed.  Based on a review of the doctors medical records and other sources of information, he could presume with high degree of medical certainty that his condition probably represented chloracne which was a result of previous exposure to herbicides in Vietnam.

An October 2010 VA skin examination report shows that the Veteran had chloracne on the upper anterior chest, upper back, and upper shoulder areas.  There were no reported changes since the Veteran's last VA skin examination in 2005.  The Veteran reported that he believed that his condition was more serious than what was evident on previous VA examinations as he experienced some cystic lesions on his back that were more than superficial.  He reported that these cysts developed every two to six months affecting his back and usually will resolve or erupt.  The examiner noted that the Veteran's skin condition was superficial with comedones, papules, pustules, and superficial cyst.  The examiner reported that the Veteran had very typical acne vulgaris lesion noted about the upper back along the midline.  Typical chloracne lesions were noted on the anterior neck and both upper shoulders.  No other disfigurements were noted.  The Veteran had scarring over the mid to upper back along the midline.  The examiner reported that the Veteran still had acne vulgaris in the past and still had changes very consistent with chloracne, and that was mostly noted over and around the extreme lower neck and the upper chest anteriorly and shoulders.  None of those areas were exposed.  The examiner also noted that there were no active or inflamed cystic lesions present at the time of the evaluation.  The identified skin condition was noted to affect greater that 5 percent but less than 20 percent of the total skin surface and there was 0 percent exposed affected skin.

An April 2011 private treatment letter from Dr. J. S., reported that the Veteran had been a patient of the private physican for the past several years and had significant severe acne and chloracne.  The physican then reported that the Veteran had acne that had resulted in significant skin damage and scarring that affected a significant part of the body.  Areas affected were the majority of the back, a large area on both shoulders and upper arms, a significant portion of the chest, neck, and face especially along the jaw line on both sides of the face.  Also identified were significant changes of the forearms.  The physican estimated that a conservative estimate of body surface would be 25 to 30 percent.  The skin damage consisted of pigment changes, deep pitting scars, some recurrent comedones, and occasional pustules.

A May 2011 private treatment letter from Dr. J.S., reported that after the Veteran was awarded a 10 percent disability rating for chloracne, that the percent award was not at issue but the effective date.  The private physican reported that the Veteran's skin condition was present in 2004 or earlier.  

The Board finds that the evidence is in equipoise regarding a compensable rating prior to February 18, 2008.  While the Board notes that the 2005 VA examination reports found that no indications of inflamed nodules or pus filled cyst, the February 2008 letter from Dr. J.S., reported that the Veteran had some active comedones some of which were acutely infected or inflamed.  Moreover, the Board finds a subsequent letter from the Dr. J.S. in May 2011 is a clarification opinion that the Veteran's skin condition referenced in February 2008 was present in the year 2004 or earlier.  Therefore, as the Board finds both the private physician and VA examiners' opinions to be competent and credible as to the Veteran's state of chloracne, a compensable rating of 10 percent is warranted effective October 8, 2004, the date service connection was established for chloracne.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence in relative equipoise for the Veteran's claim for the assignment of an effective date of October 8, 2004, for the assignment of a 10 percent rating for service-connected chloracne.  Therefore, an earlier effective date of October 8, 2004, is assigned for the 10 percent rating for chloracne.  An earlier rating is not warranted for the assignment of a 10 percent rating because October 8, 2004, is the effective date of service connection for that disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Joint Motion for Remand directed that the Board also consider whether a 10 percent rating may have been warranted prior to February 12, 2008, pursuant to the rating criteria for scars.  However, as the Board has granted an earlier effective date of October 8, 2004, for the assignment of the 10 percent rating, which is the effective date of service connection, the Board finds that constitutes a full grant of benefits sought on appeal.  Therefore, no further consideration is warranted.


ORDER

Entitlement to rating in excess of 20 percent for a lumbar spine disability is denied.

Entitlement to an effective date of October 8, 2004, for a 10 percent rating for chloracne, is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


